Citation Nr: 0711283	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for hepatitis. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1992 to August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Subsequent to June 2004, the claims folder 
was transferred to the RO in Atlanta, Georgia.

These matters were previously before the Board in January 
2006.  At that time, a remand was ordered to accomplish 
further development. 


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that any 
current hemorrhoid disability is causally related to active 
service. 

2.  The competent evidence does not demonstrate a current 
diagnosis of hepatitis.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).   

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2004, March 
2006, and October 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claims.  He was 
also notified of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, all available evidence 
pertaining to the veteran's claim has been obtained.  The 
record before the Board contains service medical records and 
post-service medical records.  Pursuant to the Board's 
January 2006 remand, the RO scheduled the veteran for a VA 
examination.  Upon notice from the United States Postal 
Service that a letter notifying the veteran of his scheduled 
VA examination was misrouted, the RO attempted to contact the 
veteran by telephone.  After leaving a message on November 1, 
2006, the VA employee called the veteran again the next day 
and attempted to verify his address; however, the veteran 
hung up.  The employee called and left messages on November 
2, 2006 and November 3, 2006 indicating the importance of the 
veteran's returning the calls to set up an examination.  To 
date, there has been no response from the veteran.  
Therefore, the Board finds that additional efforts to 
schedule an examination would be futile. The duty to assist 
is not a one-way street, and the veteran has failed to 
cooperate in developing his claims.  See Wood v Derwinski, 1 
Vet.App. 190, 193 (1991). Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  Hemorrhoids

The veteran contends that he was treated for hemorrhoids 
during service and attributed them to the "drastic change in 
diet and the rigorous running."

VA treatment records reflect treatment for hemorrhoids in 
December 2001.  However, service medical records are negative 
for a finding or diagnosis of hemorrhoids.  

Based upon the evidence, the Board finds that service 
connection for hemorrhoids is not warranted.  While recent 
treatment records show treatment for hemorrhoids, there is no 
competent medical evidence to show that it is related to 
service.  Service medical records are absent any findings of 
hemorrhoids and the first indication of a disability was not 
until 6 years after service discharge.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no medical opinion which provides a 
nexus between service and any current hemorrhoids.  As noted 
above, VA has exhausted all efforts to afford the veteran an 
examination.  Therefore, the criteria for service connection 
for hemorrhoids have not been met. 

To the extent that the veteran himself has claimed 
hemorrhoids are related to service, as a lay person, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's hemorrhoids are related to service.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Hepatitis

The veteran asserts that he developed hepatitis in service 
from several possible sources.  He contends that he engaged 
in high risk behavior during service, was exposed to the 
blood from other service members as a result of the use of 
air guns for inoculations, and from eating off of dirty 
plates.  

Service medical records do not reflect any clinical or 
laboratory evidence of a diagnosis of hepatitis.  

VA treatment records note a past medical history of mild 
hepatitis.  However, notably absent is a diagnosis of any 
current hepatitis (to include an indication of the specific 
type of hepatitis with which the veteran is infected).  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for hepatitis is not warranted.

While the veteran has suggested that he currently has 
hepatitis as a result of service, as a lay person, he has no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has hepatitis related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hemorrhoids is denied. 

Service connection for hepatitis is denied. 





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


